Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of copending Application No. 16/420,812 (reference application US PGPUB 2019/0360839). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The application are claiming common subject matter, as follows: 
Claims of Instant Application
Claims of U.S. Application 16/420,812
Claim 1:  An inductive sensor assembly comprising: a sensor assembly having a transmitter coil and a receiver coil; a shaft comprising: a first end having a first planar surface and a second planar surface, the 


Claim 16: An inductive sensor assembly comprising: a shaft having a first end, the first end; a target integrally formed from the first end of the shaft, the target having a first planar surface forming a straight edge, an undercut portion forming a second planar surface integrally formed into the first end of the shaft, the second planar surface spaced apart from the first planar surface; and a sensor assembly comprising a printed circuit board (PCB), a transmitter coil and a two part receiving coil, the two part receiving coil comprising: a first receiving coil and a second receiving coil, the first receiving coil and the second receiving coil are on a different layer of the PCB in an axial direction, wherein when the target is moved about a shaft axis, the straight edge and the first planar surface of the target is detected by the sensor assembly.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 2-10 & 12-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 16 of co-pending U.S. Patent No. 16/420,812 and further in view of Mehnert et al. (U.S. 5,323,109).

Regarding claims 2-10, Although the claims at issue are not identical, they are not patentably distinct from each other because dependent claims 2-10 are claiming all features of their independent limitations when modified in view of the sensor assembly of Mehnert by one having ordinary skill such as such as : An inductive sensor assembly comprising: a sensor assembly having a transmitter coil and a receiver coil; a shaft comprising: a first end having a first planar surface and a second planar surface, the second planer surface extends from the first planar surface, and a target formed by the first planar surface and the second planar surface, wherein when the target is moved about a shaft axis, the first planar and second planar surfaces modify an inductive coupling between the transmitter coil and the receiver coil (as see in claim 1 of co-pending U.S. 16/549,446) and further the aspects of limitations disclosed in claims 2-10 & 12-16 are taught in view of prior art reference: Mehnert et al. (U.S. 5,323,109).

As to claim 2, Mehnert et al. disclose wherein the inductive sensor assembly is a one-pole sensor assembly (wherein pole along with axis 130 of Fig. 7, see column col. 16, lines 24-45).
As to claim 3, Mehnert et al. disclose wherein the first planar surface is a metallic material (via ferromagnetic material, see col. 15, lines 50-60).
As to claim 4, Mehnert et al. disclose wherein the metallic material of the first planar surface is configured to form an eddy plate (see col. 13, lines 29-40), the eddy plate is configured to block a magnetic flux between the transmitter coil and the receiver coil (see col. 14, lines 41-65).
As to claim 5, Mehnert et al. disclose wherein the second planar surface is a layer of magnetic material (via ferromagnetic material, see col. 15, lines 50-60).
As to claim 6, Mehnert et al. disclose wherein the layer of magnetic material is a soft magnetic material (via ferromagnetic material, see col. 15, lines 50-60.
As to claim 7, Mehnert et al. disclose wherein the layer of soft magnetic material is ferrite (via ferromagnetic material, see col. 15, lines 50-60).
As to claim 8, Mehnert et al. disclose wherein the first planar surface is a half-moon in shape and the second planar surface is a half-moon in shape (see Fig. 1, two plates 48-49 each are half circle shape).
As to claim 9, Mehnert et al. disclose wherein the receiver coil is a two-part receiver coil 8-9 of Fig. 1 (including exciter coil 6 as seen in column 12, lines 40-67).
As to claim 10, Mehnert et al. disclose wherein the target has a straight edge (a first end having a first planar surface 48-49 (48-49 forming a flat straight surface edge).

Regarding claims 12-16, Although the claims at issue are not identical, they are not patentably distinct from each other because dependent claims 12-16 are claiming all features of their independent limitations when modified in view of the sensor assembly of Mehnert by one having ordinary skill such as : A one-pole inductive sensor assembly comprising: a sensor assembly having a transmitter coil and a two-part receiver coil; a shaft comprising: a first end, a target disposed within the first end, the target comprising: a first planar surface formed by a metallic material, and a second planar surface extending from the first planar surface, the second planar surface is formed by a layer of magnetic material, wherein when the target is moved about a shaft axis, the first planar and second planar surfaces modify an inductive coupling between the transmitter coil and the two-part receiver coil such there is a symmetry of a multi-pole inductive sensor assembly (as see in claim 16 of co-pending U.S. 16/549,446) and further the aspects of limitations disclosed in claims 12-16 are taught in view of prior art reference: Mehnert et al. (U.S. 5,323,109).
As to claim 12, Mehnert et al. disclose wherein the metallic material of the first planar surface is configured to form an eddy plate (see col. 13, lines 29-40), the eddy plate is configured to block a magnetic flux between the transmitter coil and the two-part receiver coil (see col. 14, lines 41-65).
As to claim 13, Mehnert et al. disclose wherein the layer of magnetic material is a soft magnetic material (via ferromagnetic material is a soft magnetic material, see col. 15, lines 50-60).
As to claim 14, Mehnert et al. disclose wherein the layer of soft magnetic material is ferrite (via ferromagnetic material, see col. 15, lines 50-60).
As to claim 15, Mehnert et al. disclose wherein the first planar surface is a half-moon in shape and the second planar surface is a half-moon in shape (see Fig. 1, two plates 48-49 each are half circle shape).
As to claim 16, Mehnert et al. disclose wherein the target has a straight edge (a first end having a first planar surface 48-49 (48-49 forming a flat straight surface edge).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehnert et al. (U.S. 5,323,109) in view of Hanabusa et al. (U.S. 2018/0102213 A1).

Regarding claim 1, Mehnert et al. disclose an inductive sensor assembly as seen in Figs. 1-2 comprising: a sensor assembly 1 having measurement coils 8 & 9 (including exciter coil 6 as seen in column 12, lines 40-67); a shaft 42 (see column 12, lines 60-68) comprising: a first end having a first planar surface 48-49 (wherein 48-49 forming a flat straight surface edge) and a second planar surface, the second planer surface extends from the first planar surface (see Fig. 1, wherein the first undercut portion forming a second planar surface integrally formed into the first end of the shaft 42), and a target formed by the first planar surface and the second planar surface (target 40-42 & 48-49 integrally formed from the first end of the shaft 42), wherein when the target is see column 16, lines 24-45, wherein the axis 130 of Fig. 7), the first planar and second planar surfaces modify an inductive coupling between the measurement coils 8-9 (the straight edge and the first planar surface of the target is detected by the sensor assembly 6-9 see column 12, lines 45-68).
Mehnert et al. fail to disclose a transmitter coil and a receiver coil. In related art, US 2018/0102213 to Hanabusa et al. discloses a similar invention having a transmitting coil and receiving coils as measurement coils (see par. 0027) wherein the power receiving circuit 120 converts the AC voltage generated in the power receiving coil 7 into a DC voltage of, e.g., 24 V. The signal generating circuit 140 generates an AC signal representing the magnitude of an output voltage or an output current of the power receiving circuit 120. The signal transmitting coil 8 transmits the AC signal to the signal receiving coil 9 (see par. 0027-0028).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement coils of Mehnert et al. to replace by the transmitting and receiving coils in order to be able to transmitting and receiving signals of magnetic field as taught by Hanabusa et al. and as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to separate the magnetic field required for the measurement from external magnetic interference fields in order to improve sensor accuracy (see Hanabusa et al. par. 0032).


    PNG
    media_image1.png
    1096
    917
    media_image1.png
    Greyscale

As to claim 2, Mehnert et al. disclose wherein the inductive sensor assembly is a one-pole sensor assembly (wherein pole along with axis 130 of Fig. 7, see column col. 16, lines 24-45).
As to claim 3, Mehnert et al. disclose wherein the first planar surface is a metallic material (via ferromagnetic material, see col. 15, lines 50-60).
As to claim 4, Mehnert et al. disclose wherein the metallic material of the first planar surface is configured to form an eddy plate (see col. 13, lines 29-40), the eddy plate is configured to block a magnetic flux between the transmitter coil and the receiver coil (see col. 14, lines 41-65).
As to claim 5, Mehnert et al. disclose wherein the second planar surface is a layer of magnetic material (via ferromagnetic material, see col. 15, lines 50-60).
As to claim 6, Mehnert et al. disclose wherein the layer of magnetic material is a soft magnetic material (via ferromagnetic material, see col. 15, lines 50-60.
As to claim 7, Mehnert et al. disclose wherein the layer of soft magnetic material is ferrite (via ferromagnetic material, see col. 15, lines 50-60).
As to claim 8, Mehnert et al. disclose wherein the first planar surface is a half-moon in shape and the second planar surface is a half-moon in shape (see Fig. 1, two plates 48-49 each are half circle shape).
As to claim 9, Mehnert et al. disclose wherein the receiver coil is a two-part receiver coil 8-9 of Fig. 1 (including exciter coil 6 as seen in column 12, lines 40-67).
As to claim 10, Mehnert et al. disclose wherein the target has a straight edge (a first end having a first planar surface 48-49 (48-49 forming a flat straight surface edge).
Regarding claim 11, Mehnert et al. disclose a one-pole inductive sensor assembly as seen in Figs. 1 & 7, comprising: a sensor assembly having an exciter coil 6 and two part receiver coil 8-9 (which also including exciter coil 6 as seen in column 12, lines 40-67); a shaft 42 (see column 12, lines 60-68) comprising: a first end having a first planar surface 48-49 (wherein 48-49 forming a flat straight surface edge) a metallic material (via ferromagnetic material, see col. 15, lines 50-60) and a second planar surface, the second planer surface extends from the first planar surface (see Fig. 1, wherein the first undercut portion forming a second planar surface integrally formed into the first end of the shaft 42), and a target formed by the first planar surface and the second planar surface (target 40-42 & 48-49 integrally formed from the first end of the shaft 42), wherein when the target is moved about a shaft axis (see column 16, lines 24-45, wherein the axis 130 of Fig. 7), the first planar and second planar surfaces modify an inductive coupling between the 8-9 (the straight edge and the first planar surface of the target is detected by the sensor assembly 6-9 see column 12, lines 45-68).
Mehnert et al. fail to disclose a transmitter coil and a receiver coil. In related art, US 2018/0102213 to Hanabusa et al. discloses a similar invention having a transmitting coil and receiving coils as measurement coils (see par. 0027) wherein the power receiving circuit 120 converts the AC voltage generated in the power receiving coil 7 into a DC voltage of, e.g., 24 V. The signal generating circuit 140 generates an AC signal representing the magnitude of an output voltage or an output current of the power receiving circuit 120. The signal transmitting coil 8 transmits the AC signal to the signal receiving coil 9 (see par. 0027-0028).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement coils of Mehnert et al. to replace by the transmitting and receiving coils in order to be able to transmitting and receiving signals of magnetic field as taught by Hanabusa et al. and as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to separate the magnetic field required for the measurement from external magnetic interference fields in order to improve sensor accuracy (see Hanabusa et al. par. 0032).
As to claim 12, Mehnert et al. disclose wherein the metallic material of the first planar surface is configured to form an eddy plate (see col. 13, lines 29-40), the eddy plate is configured to block a magnetic flux between the transmitter coil and the two-part receiver coil (see col. 14, lines 41-65).
As to claim 13, Mehnert et al. disclose wherein the layer of magnetic material is a soft magnetic material (via ferromagnetic material is a soft magnetic material, see col. 15, lines 50-60).
As to claim 14, Mehnert et al. disclose wherein the layer of soft magnetic material is ferrite (via ferromagnetic material, see col. 15, lines 50-60).
As to claim 15, Mehnert et al. disclose wherein the first planar surface is a half-moon in shape and the second planar surface is a half-moon in shape (see Fig. 1, two plates 48-49 each are half circle shape).
As to claim 16, Mehnert et al. disclose wherein the target has a straight edge (a first end having a first planar surface 48-49 (48-49 forming a flat straight surface edge).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 

Examiner: 	/Trung Nguyen/-Art 2866
			February 25, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866